In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-17-00449-CV

JOHN DEE SPICER, CHAPTER 7                 §    On Appeal from the 17th District
TRUSTEE FOR THE BANKRUPTCY                      Court
ESTATE OF MISTY CHANEY BRADY;              §
JOHN DEE SPICER, CHAPTER 7                      of Tarrant County (017-275219-14)
TRUSTEE FOR THE BANKRUPTCY                 §
ESTATE OF BP CHANEY; JOHN DEE                   December 17, 2020
SPICER, CHAPTER 7 TRUSTEE FOR THE          §
BANKRUPTCY ESTATE OF TEXAS RHH,                 Opinion by Chief Justice Sudderth
LLC; AND ZERA INC., Appellants

V.

MAXUS HEALTHCARE PARTNERS, LLC,
Appellee


                         JUDGMENT ON REHEARING


        After reviewing appellants’ motion for rehearing, we grant the motion. We

withdraw our October 1, 2020 opinion and judgment and substitute the following.

     This court has again considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. We remand the case to the trial court and

make the following modifications to the trial court’s judgment:
• Having sustained part of Appellants’ first and second issues, we
    o delete the award of $31,000 to Maxus under APA Section 2.16;
    o delete the award of $250,000 to Maxus under APA Section 4.15;
    o delete the specific performance requirement as to Zera’s Kinnser software
       system; and
    o remand for the trial court to reconsider the $100,000 awarded to Maxus
       under APA Section 2.16.

• Having sustained Appellants’ third issue, we delete the $115,112.83 awarded to
  Maxus for breach by Zera and the $250,000 awarded to Maxus against Zera for
  promissory estoppel.

• Pursuant to Appellants’ fourth issue, we reform the harmful-access-of-computer
  award to reflect $9,000.

• Having sustained part of Appellants’ sixth issue, we
    o delete the award of $1,237,655.87 in attorney’s fees against Texas RHH;
    o delete the award of $818,525.76 in costs and other expenses against Texas
       RHH;
    o delete the award of $53,006.09 in attorney’s fees against Zera;
    o delete the award of $15,901.83 in attorney’s fees against Brady; and
    o delete the award of $15,901.83 in attorney’s fees against BP Chaney.

• Having sustained part of Appellants’ fifth issue (the remainder of Appellant’s fifth
  issue having been rendered moot per the above), we hold that while Texas RHH is
  liable for $2.3 million for breach of contract, less the $250,000 settlement credit
  and the escrow amount, and that Brady is liable for $2.3 million for fraud, less the
  $250,000 settlement credit and the escrow amount, this portion of the case is
  remanded to the trial court for Maxus to make an election between its recovery for
  breach-of-contract claim and for fraud.

      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Bonnie Sudderth________________
                                          Chief Justice Bonnie Sudderth